Order, Supreme Court, New York County, entered December 2, 1977, directing husband to pay $350 weekly temporary alimony and support, $3,500 for yearly costs of private school, and $2,500 in counsel fees, unanimously modified, on the law and on the facts and in the exercise of discretion, without costs and without disbursements, to reduce temporary alimony and child support to $275 per week and to limit obligation to pay private school costs to end of the current school term, and otherwise affirmed. Order, Family Court, New York County, entered February 3, 1978, directing husband to pay counsel fees of *902$2,250 in the Family Court action, unanimously modified, on the law and on the facts and in the exercise of discretion, without costs and without disbursements, to reduce counsel fees to $1,500, inclusive of services on this appeal, plus expenses of $305, and otherwise affirmed. A Family Court support action brought by the wife was terminated when the husband commenced a divorce action in the Supreme Court. The counsel fee awarded the wife’s attorney thereafter by the Family Court seems to us excessive to the extent indicated. As to the temporary alimony and support directed in the Supreme Court, we are confronted again with affidavits that disagree as to the husband’s income and the resources of the two parties. On the papers submitted, we are of the view that the award was excessive to the extent indicated. By this determination we, of course, do not indicate any opinion as to what awards should ultimately be made following trial. The remedy is "a speedy trial, where the true facts concerning the finances and standard of living of the parties can more accurately be ascertained.” (Rappeport v Rappeport, 46 AD2d 756, 757.) The husband had voluntarily assumed the burden of paying for his child’s private school expenses. That obligation should not be compelled by court order following the payment of expenses for the current school term. Concur—Kupferman, J. P., Evans, Markewich, Yesawich and Sandler, JJ.